Case: 15-50901      Document: 00514719315         Page: 1    Date Filed: 11/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                      No. 15-50901
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 12, 2018

BILLY CHEEKS,                                                              Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

DOCTOR SHERI TALLEY; NURSE KEITH SEIDEL; LIEUTENANT
RAYMUNDO PENA; CORRECTIONAL OFFICER ANTHONY PEREZ;
SABRA HILL, Director of Nurses,

              Defendants - Appellees




                  Appeals from the United States District Court
                        for the Western District of Texas
                                USDC 4:14-CV-82


Before JONES, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       After reviewing the briefs, we AFFIRM the summary judgment of the
district court essentially for the reasons stated in its opinion issued on July 23,
2015. We DENY the motion for a preliminary injunction and the motion to
compel Talley and Seidel to file a response.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.